Wright, J.,
concurring. I write separately not out of disagreement with some aspect of the Chief Justice’s opinion, but to stress its stated underpinnings— Section 11, Article I of the Ohio Constitution. Time and again, but never more clearly than today, we have stressed that the protections accorded opinion under the Ohio Constitution are broader than the First Amendment jurisprudence developed by the United State Supreme Court.1
It is not our purpose to enshrine the columnists and editorial writers of this state. Personally, I have a fair amount of empathy for embattled public figures. However, we must never lose sight of the simple truth that the very stability and vitality of our system of government depends upon the vigorous protection of the free expression of ideas. As I stated in Scott v. News-Herald (1986), 25 Ohio St.3d 243, 25 OBR 302, 496 N.E.2d 699: “I believe the framers of our Constitution felt that an informed electorate was the genius of our system. Thus, in my view, free speech is the brightest star in our constitutional constellation.” Id. at 261, 25 OBR at 317, 496 N.E.2d at 714 (Wright, J., concurring). Similarly, in a comment equally applicable to today’s case, I wrote: “A free and vigorous press *285must be maintained even at a high cost. The very nature of daily reporting of a political campaign or of volatile public issues negates the likelihood that the coverage will always be free from inaccuracy or even bias and, thus, error becomes the unfortunate by-product of virtually every political dispute. In spite of the inevitable errors which are likely to surface, the media performs a necessary and vital function within the political process.” Grau v. Kleinschmidt (1987), 31 Ohio St.3d 84, 94-95, 31 OBR 250, 259, 509 N.E.2d 399, 407-408.

. Justice Locher, speaking for the court, first developed this view in Scott v. News-Herald (1986), 25 Ohio St.3d 243, 244, 25 OBR 302, 303, 496 N.E.2d 699, 701: “We find the article to be an opinion, protected by Section 11, Article I of the Ohio Constitution as a proper exercise of freedom of the press.” See, also, Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus, where Justice Douglas, writing for the court, emphasized the independent importance of our state’s Constitution: “The Ohio Constitution is a document of independent force. In the areas of individual rights and civil liberties, the United States Constitution, where applicable to the states, provides a floor below which the state court decisions may not fall.” Other cases of this court have similarly stressed the importance of protecting free speech. See, e.g., Varanese v. Gall (1988), 35 Ohio St.3d 78, 83, 518 N.E.2d 1177, 1183, certiorari denied (1988), 487 U.S. 1206, 108 S.Ct. 2849, 101 L.Ed.2d 886 (“[W]e emphasize that acceptance of appellee’s argument would necessarily impose restrictions on constitutionally guaranteed freedoms of expression, a position which we must be extremely reluctant to take. The very notion of a court interfering with the free flow of debate on matters of profound public concern is repugnant to our democratic way of life. We should never forget that an unfettered press is the custodian of all our liberties and the guarantor of our progress as a free society.”).